Title: From George Washington to Joseph Reed, 5 April 1779
From: Washington, George
To: Reed, Joseph


Dear Sir
Head Quarters Middle Brook 5th April 1779.
Your favr of the 29th March reached me a day or two ago—I cannot conceive from whence can arise the antipathy of Colo. Proctor and His Officers to the Uniform adopted by all the other Regiments of Artillery. In every service, it is customary to distinguish Corps by particular Uniforms, and as Black and Red has been pitched upon for that of the American Continental Artille[r]y, it is unreasonable in him to make any objections. As Blue and Red has hitherto been the Uniform of his Regt I imagine the Officers are in general provided with Cloathing of that kind for this year; and it would there fore be inconvenient to make a change at present: But I would wish you to inform Colo. proctor, that it is expected he will conform next year—It is good policy to diversify our Uniform as much as possible, as thereby the demand for any particular colour and of course the price is decreased—Blue Cloth is now higher priced than any other (except scarlet and Buff) because such numbers prefer it—By one of the regulations for the establishment of the Corps of Engineers, they are strictly enjoined not to communicate their plans or surveys to any other than such public Bodies as are proper to be intrusted with them—the commander in Cheif—or commanding General under whom they may be acting. This I imagine will be a sufficient obligation upon Genl Du portail without my giving him the hint you mention. Mr Tilghman will give you such information respecting Mr Shewell as he recollects. I am Dear Sir &.
